

117 SRES 415 ATS: Designating the week beginning on October 10, 2021, as “National Wildlife Refuge Week”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 415IN THE SENATE OF THE UNITED STATESOctober 7, 2021Mr. Coons (for himself and Mr. Kennedy) submitted the following resolution; which was considered and agreed to RESOLUTIONDesignating the week beginning on October 10, 2021, as National Wildlife Refuge Week.Whereas in 1903, President Theodore Roosevelt established the first national wildlife refuge on Pelican Island in Florida;Whereas the National Wildlife Refuge System is administered by the United States Fish and Wildlife Service and has grown to 568 national wildlife refuges and 38 wetland management districts, with units located in every State and territory of the United States;Whereas national wildlife refuges are important recreational and tourism destinations in communities across the United States, and offer a variety of recreational opportunities, including hunting, fishing, wildlife observation, photography, environmental education, and interpretation;Whereas the National Wildlife Refuge System receives more than 61,000,000 annual visits that—(1)generate more than $3,200,000,000 for local economies; and (2)support 41,000 jobs;Whereas the National Wildlife Refuge System has hosted more than 37,000,000 birding and wildlife observation visits in recent years;Whereas national wildlife refuges are important to local businesses and gateway communities;Whereas 434 units of the National Wildlife Refuge System have hunting programs and 378 units have fishing programs that support more than 2,500,000 hunting visits and more than 8,300,000 fishing visits annually;Whereas the National Wildlife Refuge System contains many different kinds of ecosystems, including tropical and boreal forests, wetlands, deserts, grasslands, arctic tundras, and remote islands, and spans 12 time zones from the United States Virgin Islands to Guam;Whereas national wildlife refuges support more than 700 species of birds, 220 species of mammals, 250 species of reptiles and amphibians, and more than 1,000 species of fish;Whereas national wildlife refuges are the primary Federal lands that support waterfowl habitats;Whereas, since 1934, the Migratory Bird Conservation Fund has generated more than $1,100,000,000 and enabled the conservation of more than 6,000,000 acres of habitat for waterfowl and numerous other species in the National Wildlife Refuge System;Whereas refuges provide protection to more than 380 threatened species and endangered species;Whereas 101 units of the National Wildlife Refuge System are within 25 miles of cities and suburbs where 80 percent of individuals in the United States live;Whereas through the Urban Wildlife Conservation Program, the United States Fish and Wildlife Service works to dismantle barriers that have blocked under-served communities from full and equal participation in outdoor recreation and wildlife conservation;Whereas the Urban Wildlife Conservation Program fosters strong new conservation coalitions, educates and employs youth, betters communities, builds trust in government; and connects individuals with nature;Whereas more than 33,000 volunteers and almost 180 national wildlife refuge “Friends” organizations contribute approximately 900,000 volunteer hours annually, the equivalent of 442 full-time employees, and provide an important link to local communities;Whereas national wildlife refuges provide an important opportunity for children to discover and gain a greater appreciation for the natural world;Whereas national wildlife refuges provide opportunities for people from all backgrounds to explore, connect with, and preserve the natural heritage of the United States;Whereas, since 1995, national wildlife refuges across the United States have held festivals, educational programs, guided tours, and other events to celebrate National Wildlife Refuge Week during the second full week of October;Whereas the United States Fish and Wildlife Service has designated the week beginning on October 10, 2021, as National Wildlife Refuge Week; andWhereas the designation of National Wildlife Refuge Week by the Senate would recognize more than a century of conservation in the United States, raise awareness about the importance of wildlife and the National Wildlife Refuge System, and celebrate the myriad recreational opportunities available for the enjoyment of this network of protected lands: Now, therefore, be itThat the Senate—(1)designates the week beginning on October 10, 2021, as National Wildlife Refuge Week;(2)encourages the observance of National Wildlife Refuge Week with appropriate events and activities;(3)recognizes the importance of national wildlife refuges to wildlife conservation, the protection of imperiled species and ecosystems, and compatible uses;(4)acknowledges the importance of national wildlife refuges for their recreational opportunities and contribution to local economies across the United States;(5)identifies the significance of national wildlife refuges in advancing the traditions of wildlife observation, photography, environmental education, and interpretation;(6)finds that national wildlife refuges play a vital role in securing the hunting and fishing heritage of the United States for future generations;(7)recognizes the important work of urban national wildlife refuges in welcoming racially and ethnically diverse urban communities that were long excluded, including work—(A)to foster strong new conservation coalitions; (B)to provide education and employment opportunities to youth;(C)to improve communities;(D)to build trust in government; and(E)to connect individuals with nature;(8)acknowledges the role of national wildlife refuges in conserving waterfowl and waterfowl habitat under the Migratory Bird Treaty Act (16 U.S.C. 703 et seq.);(9)reaffirms the support of the Senate for wildlife conservation and the National Wildlife Refuge System; and(10)expresses the intent of the Senate—(A)to continue working to conserve wildlife; and(B)to manage the National Wildlife Refuge System for current and future generations.